                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Todd W. Robinson
 FROM: T. Hernandez, Deputy Clerk                    RECEIVED DATE: June 10, 2021
 CASE NO. 20-cv-02379-TWR-BLM                        DOC FILED BY: George F.X. Rombach
 CASE TITLE: Constitution Association, Inc. et al v. Harris
 DOCUMENT ENTITLED: First Amended Response to the Ex Parte Application and Cause why this
 Action Should not be Dismissed

        Upon the submission of the attached document(s), the following discrepancies are noted:


  Supplemental documents require court order;



                                                           Date Forwarded: June 11, 2021

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: June 11, 2021                    CHAMBERS OF: The Honorable Todd W. Robinson

cc: All Parties                             By:   LC1
